Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE

AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of February 25, 2015, is among RPM FUNDING
CORPORATION, a Delaware corporation (“Seller”), RPM INTERNATIONAL INC., a
Delaware corporation (“RPM-Delaware”), as Servicer, FIFTH THIRD BANK (“Fifth
Third”), as a Purchaser, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Purchaser
and as administrative agent for the Purchasers (in such capacity, the
“Administrative Agent”).

RECITALS

1.     Seller, RPM-Delaware, Fifth Third, PNC and Administrative Agent are
parties to that certain Amended and Restated Receivables Purchase Agreement,
dated as of May 9, 2014 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Agreement”).

2.     Seller, RPM-Delaware, Fifth Third, PNC and Administrative Agent desire to
amend the Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1.   Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings ascribed thereto in,
or by reference in, the Agreement.

SECTION 2.   Amendments to the Agreement. The Agreement is hereby amended as
follows:

2.1     Section 2.6 of the Agreement is hereby replaced in its entirety with the
following:

Section 2.6     Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds 100%
or the Aggregate Capital of the Purchasers exceeds the Purchase Limit on any
day, Seller shall pay to each of the Purchasers within one (1) Business Day (or
if such day is not a Business Day, within two (2) Business Days) its respective
Percentage of an amount to be applied to reduce its aggregate Capital
outstanding, such that after giving effect so such payment, the aggregate of the
Purchaser Interests equals or is less than 100% and the Aggregate Capital of the
Purchasers equals or is less than the Purchase Limit.

Amendment No. 1 to A&R RPA (RPM)



--------------------------------------------------------------------------------

2.2     The definition of “Non-Seasonal Period” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:

“Non-Seasonal Period” means the period from and including the Settlement Date
occurring in December of each calendar year, to but excluding the Settlement
Date occurring in April of the following calendar year.

2.3     The definition of “RPM Credit Agreement” set forth in Exhibit I to the
Agreement is hereby amended by replacing the date “June 29, 2012” where it
appears therein with the date “December 5, 2014.”

2.4     The definition of “Seasonal Period” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:

“Seasonal Period” means the period from and including the Settlement Date
occurring in April of each calendar year, to but excluding the Settlement Date
occurring in December of such calendar year.

SECTION 3.   Representations and Warranties. Each of the Seller and RPM-Delaware
hereby represents and warrants to the Purchasers and the Administrative Agent as
of the date hereof as follows:

(a)     Representations and Warranties. The representations and warranties made
by it in the Transaction Documents (including the Agreement, as amended hereby)
are true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).

(b)     Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within its corporate powers and have
been duly authorized by all necessary action on its part. This Amendment and the
Agreement, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their terms.

(c)     No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event or
Potential Amortization Event exists or shall exist.

SECTION 4.   Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof subject to the satisfaction of each of the following
conditions precedent:

(a)     receipt by the Administrative Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto; and

(b)     receipt by the Administrative Agent of such other documents and
instruments as the Administrative Agent may reasonably request prior to the date
hereof.

 

   - 2 -    Amendment No. 1 to A&R RPA (RPM)



--------------------------------------------------------------------------------

SECTION 5.   Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “the Amended and Restated
Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein”, or words
of similar effect, in each case referring to the Agreement, shall be deemed to
be references to the Agreement as amended hereby. This Amendment shall not be
deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.

SECTION 6.   Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 7.   CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

SECTION 8.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PARTIES PURSUANT TO THE AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

SECTION 9.     Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

SECTION 10.     Transaction Document. This Amendment shall constitute a
Transaction Document.

SECTION 11.     Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

[SIGNATURE PAGES TO FOLLOW]

 

   - 3 -    Amendment No. 1 to A&R RPA (RPM)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

RPM FUNDING CORPORATION,

as Seller

By:

 

    /s/ Edward W. Moore

Name:

 

    Edward W. Moore

Title:

 

    Secretary

 

   S-1    Amendment No. 1 to A&R RPA (RPM)



--------------------------------------------------------------------------------

RPM INTERNATIONAL INC.,

as Servicer

By:

 

    /s/ Edward W. Moore

Name:

 

    Edward W. Moore

Title:

 

    SVP, GC, CCO & Secretary

 

   S-2    Amendment No. 1 to A&R RPA (RPM)



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Purchaser

By:          /s/ Andrew D. Jones                

Name:          Andrew D. Jones                

Title:                  Director                          

 

   S-3    Amendment No. 1 to A&R RPA (RPM)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser and as Administrative Agent

By:

 

/s/ Mark Falcione

Name: Mark Falcione

Title: Executive Vice President

 

 

   S-4    Amendment No. 1 to A&R RPA (RPM)